Opinion issued September 24, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01154-CV
____________

TAMAR AVNI KAMINETZKY AND DOV AVNI KAMINETZKY A/K/A
DOV K. AVNI, Appellants

V.

MISSION BEND NO. 5 HOME ASSOCIATION, INC., Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 95-22777



 
O P I N I O N
          On September 8, 2003, this Court ordered appellants Tamar Avni Kaminetzky
and Dov Avni Kaminetzky a/k/a Dov K. Avni to file—before or on September 23,
2003—either (1) their brief or (2) a reasonable explanation for failure to timely file
their appellants’ brief.  See Tex. R. App. P. 38.8(a)(1).  The Court further informed
appellants that if neither the appellants’ brief nor a reasonable explanation was timely
filed, the Court would dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 38.8(a)(1), 42.3.
          The appellants did not comply with this Court’s September 8, 2003 order. 
Accordingly, we dismiss the appeal for want of prosecution.
 
PER CURIAM
Panel consists of Justice Hedges, Nuchia, and Higley.